 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KATHLEEN SUE VERA,                                    Case No. 1:18-cv-01524-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME FOR PLAINTIFF TO
13           v.                                            FILE OPENING BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 13)

15                   Defendant.

16

17          On July 5, 2019, the parties filed a stipulation agreeing to allow Plaintiff an extension of

18 time to file her opening brief. (ECF No. 13.) Pursuant to the stipulation of the parties, IT IS

19 HEREBY ORDERED that:
20          1.      Plaintiff’s opening brief shall be filed on or before August 16, 2019;

21          2.      Defendant’s responsive brief shall be filed on or before September 16, 2019; and

22          3.      Plaintiff’s reply, if any, shall be filed on or before October 1, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        July 8, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
